Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are novel over the prior art as they cannot be anticipated or otherwise rendered obvious thereover.  The closest prior art is considered to be the previously cited reference to Inamori and Iwao.  In terms of claim 1, Inamori teaches the use of pressure via CMP; however, the range of pressures is much less than those claimed.  Iwao does not teach the application of additional pressure and teaches the use of liquid solutions, which would not necessarily be influenced to a great degree by the application of pressure.  Thus, the use of the claimed pressures during elution of al2o3 is novel over the prior art of record.  In terms of claim 12, Inamori cites various references setting forth means for preparing the composite material.  All of those methods set forth a maximum amount of al2o3 of 80% by volume.  Alumina has a lower density than YAG, meaning that the wt% of alumina in these composites is on the order of 70% at the maximum.  The range of alumina in the glass as set forth in Iwao is set forth in the rejection and is much less than the claimed range. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734